Blackburn, Judge.
In Division 1 of Taylor v. Dept. of Transp., 207 Ga. App. 707 (429 SE2d 108) (1993), we reversed the trial court’s granting of the DOT’s motion in limine excluding evidence of circuity of travel and inconvenience caused by the taking of certain property owned by Taylor. In Dept. of Transp. v. Taylor, 264 Ga. 18 (440 SE2d 652) (1994), the Supreme Court reversed, finding that the evidence was not relevant to Taylor’s recoverable damages and that the trial court properly granted the motion in limine. Accordingly, Division 1 of this court’s original judgment is vacated, and the judgment of the Supreme Court is hereby made the judgment of this court, and the trial court’s granting of the motion in limine is affirmed.

Judgment affirmed in part and reversed in part.


McMurray, P. J., and Cooper, J., concur.